In an action to recover damages for the wrongful death of a two-year-old boy who was killed by a truck while playing in the private driveway of his home, the appeal is from the judgment entered on the verdict of a jury for $27,500, of which $1,342 eoncededly consisted of special damages, and from the amendment judgment entered thereon. Amended judgment reversed and a new trial granted unless within 15 days after entry of the order hereon respondent stipulate to reduce the verdict in his favor to $13,342, in which event the amended judgment as so reduced is unanimously affirmed, without costs. Appeal from original judgment dismissed, without costs. In our opinion, appellants’ liability was properly submitted to the jury as a question of fact (Stein v. Palisi, 308 N. Y. 293). While we recognize that the purchasing power of the dollar has somewhat diminished since 1951, when we had occasion to admeasure pecuniary damages in death actions, under the circumstances of this ease, we are of the opinion that a current award of more than $12,000 pecuniary damages for the wrongful death of a two-year-old infant is excessive (Barth v. Central School Dist., 278 App. Div. 585; Marianiello V. Bloomquist, 278 App. Div. 955; Poecia V. City of New York, 279 App. Div. 761, affd. 304 N. Y. 664). Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ., concur.